UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-7023


JUAN COSTILLA,

                 Plaintiff - Appellant,

          v.

FRANK A. CASSIANO, JR.; MARIO PERZE; ANN H. BARNHILL,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:11-ct-03259-D)


Submitted:   November 2, 2012              Decided:   November 7, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Juan Costilla, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Juan   Costilla      appeals      the     district    court’s      order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915A(b) (2006).           We have reviewed the record and find that

this appeal is frivolous.             Accordingly, we dismiss the appeal

for   the   reasons    stated    by   the    district    court.       Costilla    v.

Cassiano,    No.   5:11-ct-03259-D          (E.D.N.C.    June    1,   2012).     We

dispense    with      oral    argument      because     the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        DISMISSED




                                         2